DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 29 September 2020. Claims 6 - 10 are currently pending. 

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claim 6 is objected to because of the following informalities: Line 7 of claim 6 recites, in part, “said platform sensing unit being configured for” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --said platform position sensing unit being configured for-- in order to maintain consistency with line 5 of claim 6 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Line 20 of claim 6 recites, in part, “said individual sensing systems” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --said two individual sensing systems-- in order to maintain consistency with line 10 of claim 6 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Lines 39 - 40 of claim 6 recite, in part, “the usable object data of said individual sensing systems is performed as primary object data” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the usable object data of said two individual sensing systems is performed as primary object data-- in order to maintain consistency with line 10 of claim 6 and to improve the clarity and precision of the claim. Appropriate correction is required. 
Claim 6 is objected to because of the following informalities: Lines 41 - 42 of claim 6 recite, in part, “the quality value; said generation module” which appears to  and said generation module-- in order to improve the clarity and precision of the claim. Appropriate correction is required. 
Claim 6 is objected to because of the following informalities: Line 43 of claim 6 recites, in part, “object data of said individual sensing systems,” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --object data of said two individual sensing systems,-- in order to maintain consistency with line 10 of claim 6 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Line 46 of claim 6 recites, in part, “by supplementing the digital basic image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --by supplementing the digital image-- in order to maintain consistency with line 45 of claim 6 and to improve the clarity and precision of the claim. Appropriate correction is required. 
Claim 10 is objected to because of the following informalities: Line 4 of claim 10 recites, in part, “the digital basic image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the digital image-- in order to maintain consistency with line 45 of claim 6 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 10 limitations “platform position sensing unit… being configured for detecting” and “a comparison module… being configured for performing” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure(s), material(s), or acts for performing the entire claimed function(s) and to clearly link the structure(s), material(s), or acts to the function(s). The Examiner asserts that the instant disclosure fails to disclose the corresponding structure(s), material(s), or acts for performing the entire claimed function(s) of the aforementioned claim limitations at least because the instant disclosure is devoid of any explicitly recited structure(s) that perform(s) the function(s) in the claim and because the instant disclosure fails to clearly link and/or associate any structure(s) and/or material(s) disclosed therein to the function(s) recited in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claims so that the claim limitation(s) will no longer be interpreted as a limitation(s) under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)       Amend the written description of the specification such that it clearly links the structure(s), material(s), or acts disclosed therein to the function(s) recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or acts and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure(s), material(s), or acts perform the claimed function(s), applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or acts for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or acts to the claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure(s), material(s), or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s). For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 6 recites the limitation "the at least two individual sensing systems" (emphasis added) in lines 25 - 26. There is insufficient antecedent basis for this 
Claim 6 recites the limitation "each said individual evaluation module" in line 28.  There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that it appears as though the Applicant intended for "each said individual evaluation module" to correspond to each respective evaluation module for each of the two individual sensing systems and suggests amending the aforementioned limitation, along with similar subsequent recitations, to --each said respective evaluation module for each of the two individual sensing systems-- or something similar.
Claim 6 recites the limitation "the quality value" in line 31. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the quality value of the usable object data of an individual sensing system" in lines 36 - 37. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the quality value of the usable object data of a further individual sensing system" in lines 37 - 38. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which quality value “the quality value” recited on line 41 of claim 6 is referencing. Is it  of the usable object data of the individual sensing system of said two individual sensing systems and the quality value of the usable object data of the further individual sensing system--.
Claims 7 - 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 - 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 - 11, 13 and 14 of copending Application 17/043,279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 6 - 10 would have been obvious over and/or obvious variations of claims 9 - 11, 13 and 14 of copending Application No. 17/043,279.
a.	With regards to instant claims 6 - 10; Instant claims 6 - 10 only differ from claims 9 - 11, 13 and 14 of copending Application No. 17/043,279 in slight variations of wording/terminology, for example instant claim 6 senses object data of object points of a 3D object whereas claim 9 of copending Application No. 17/043,279 detects object data of object points of a vehicle. However, the Examiner asserts that a vehicle is a 3D object and thus the vehicle of claim 9 of copending Application No. 17/043,279 corresponds to the 3D object of instant claim 6. 
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and copending Application No. 17/043,279. 

17/043,292
17/043,279
Claim 6
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 9
Claim 13
Claim 10
Claim 14




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. U.S. Publication No. 2012/0056982 in view of Mueller et al. U.S. Publication No. 2003/0071194 A1.

With regards to claim 6, Katz et al. disclose a 3D object sensing system (Katz et al., Figs. 2 - 4, Pg. 2 ¶ 0027 - 0031, Pg. 3 ¶ 0037 - 0039, and 0042 - 0043, Pg. 11 ¶ 0118 - 0122) comprising: an object sensing unit; (Katz et al., Abstract, Fig. 2, Pg. 1 ¶ 0002 - 0003, Pg. 2 ¶ 0027 - 0032, Pg. 3 ¶ 0037 - 0039 and 0042 - 0044, Pg. 11 ¶ 0119) and an evaluation unit; (Katz et al., Pg. 1 ¶ 0004 - 0006, Pg. 2 ¶ 0031, Pg. 3 ¶ 0043 - Pg. 4 ¶ 0047, Pg. 4 ¶ 0052, Pg. 5 ¶ 0067 - 0068, Pg. 9 ¶ 0096 - 0099, Pg. 10 ¶ 0107 - 109, Pg. 11 ¶ 0115 - 0116 and 0123) said object sensing unit including two individual sensing systems from a group consisting of: a 3D camera sensing system; an image camera sensing system; an infrared sensing system; a laser triangulation sensing system; a pattern light projection sensing system; or a deflectometry sensing system; (Katz et al., Abstract, Figs. 2, 5A & 7E, Pg. 1 ¶ 0002, Pg. 2 ¶ 0029 - 0030, Pg. 3 ¶ 0037 - 0040, Pg. 7 ¶ 0080 - 0082, Pg. 8 ¶ 0092, Pg. 12 ¶ 0134 [The Examiner notes that the instant claim only requires two individual sensing systems from the claimed group.]) each individual sensing system having a sensing area, the sensing area covering an area for the 3D object; (Katz et al., Abstract, Figs. 1 & 6D, Pg. 2 ¶ 0030, Pg. 3 ¶ 0038 - 0042, Pg. 4 ¶ 0048, Pg. 7 ¶ 0081 - 0083, Pg. 8 ¶ 0090 - 0091, Pg. 11 ¶ 0122) a positioning unit defining a positional relation of said individual sensing systems to one another, (Katz et al., Figs. 1 - 4 & 6A - 6D, Pg. 1 ¶ 0002 and 0004, Pg. 2 ¶ 0027, Pg. 3 ¶ 0041, Pg. 7 ¶ 0083 and 0085, Pg. 8 ¶ 0088 - 0091 [“optimization can include optimizing placement of the sensors relative to one another and relative to an illuminator”. The Examiner notes that the instant specification describes a positioning unit as being “a rack” upon which or as non-usable object data when the quality sic] a final merged depth map”]) said generation module being configured for assigning the coordinate data from the object data of said individual sensing systems to a uniform spatial coordinate system, (Katz et al., Pg. 1 ¶ 0004, Pg. 3 ¶ 0043 - 0045, Pg. 9 ¶ 0097 - 0100) for generating a basic digital image of the 3D object on the basis of the primary object data, (Katz et al., sic] input to an application in a motion capture system”]) Katz et al. fail to disclose explicitly an object positioning unit; said object positioning unit having a platform and a platform position sensing unit, said platform being constructed for placing a 3D object thereon, said platform being rotatable about an axis thereof, and said platform sensing unit being configured for detecting platform position data and providing the platform position data in a manner transmittable to said evaluation unit; the sensing area covering sections of the platform; defining a positional relation of said individual sensing systems to one another and to said object positioning unit, and integrating the platform position data. Pertaining to analogous art, Mueller et al. disclose a 3D object sensing system (Mueller et al., Abstract, Figs. 1 - 2, Pg. 1 ¶ 0010 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0049 and 0051 - 0053) comprising: an object positioning unit; (Mueller et al., Figs. 1 - 1B & 3A, Pg. 2 ¶ 0012, Pg. 3 ¶ 0049 - 0055, Pg. 4 ¶ 0062 - 0063 [“rotatable platform 102” and “position encoder 108 detects the angular position of rotatable platform 102 and generates an electrical signal which represents the angular position of rotatable . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. U.S. Publication No. 2012/0056982 in view of Mueller et al. U.S. Publication No. 2003/0071194 A1 as applied to claim 6 above, and further in view of Sieracki et al. U.S. Patent No. 9,258,550.

-	With regards to claim 7, Katz et al. in view of Mueller et al. disclose the 3D object sensing system according to claim 6. Katz et al. fail to disclose explicitly a . 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. U.S. Publication No. 2012/0056982 in view of Mueller et al. U.S. Publication No. 2003/0071194 A1 as applied to claim 6 above, and further in view of Van Dael et al. U.S. Publication No. 2018/0113083 A1.

-	With regards to claim 8, Katz et al. in view of Mueller et al. disclose the 3D object sensing system according to claim 6. Katz et al. fail to disclose explicitly an underfloor scanner for sensing object data of an interior space of the 3D object and making the object data of the interior space available to said evaluation unit for inclusion when generating the digital image. Pertaining to analogous art, Van Dael et al. disclose an underfloor scanner (Van Dael et al., Abstract, Figs. 1 & 3, Pg. 2 ¶ 0014 and 0021 - 0022, Pg. 5 ¶ 0066 and 0070, Pg. 6 ¶ 0074, Pg. 8 ¶ 0098 and 0100 - 0102, Pg. 11 ¶ 0127, Pg. 12 ¶ 0133) for sensing object data of an interior space of the 3D object (Van Dael et al., Abstract, Figs. 1 & 3, Pg. 2 ¶ 0014 and 0021 - 0022, Pg. 5 ¶ 0066 and 0070, Pg. 6 ¶ 0074 and 0077, Pg. 8 ¶ 0098 and 0100 - 0102, Pg. 10 ¶ 0115, Pg. 11 ¶ 0127, Pg. 12 ¶ 0133) and making the object data of the interior space available to said 

-	With regards to claim 9, Katz et al. in view of Mueller et al. disclose the 3D object sensing system according to claim 6. Katz et al. fail to disclose explicitly an interior equipment scanner for sensing object data of an interior space of the 3D object and making the object data of the interior space available to said evaluation unit for inclusion when generating the digital image. Pertaining to analogous art, Van Dael et al. disclose an interior equipment scanner (Van Dael et al., Abstract, Figs. 1 & 3, Pg. 2 ¶ 0014 and 0021 - 0022, Pg. 5 ¶ 0066 and 0070, Pg. 6 ¶ 0074, Pg. 8 ¶ 0098 and 0100 - 0102, Pg. 11 ¶ 0127, Pg. 12 ¶ 0133) for sensing object data of an interior space of the 3D object (Van Dael et al., Abstract, Figs. 1 & 3, Pg. 2 ¶ 0014 and 0021 - 0022, Pg. 5 ¶ 0066 and 0070, Pg. 6 ¶ 0074 and 0077, Pg. 8 ¶ 0098 and 0100 - 0102, Pg. 10 ¶ 0115, Pg. 11 ¶ 0127, Pg. 12 ¶ 0133) and making the object data of the interior space available .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. U.S. Publication No. 2012/0056982 in view of Mueller et al. U.S. Publication No. 2003/0071194 A1 as applied to claim 6 above, and further in view of Thomson et al. U.S. Publication No. 2017/0227942 A1.

-	With regards to claim 10, Katz et al. in view of Mueller et al. disclose the 3D object sensing system according to claim 6, further comprising a comparison module (Katz et al., Figs. 2 - 4, Pg. 2 ¶ 0030 - 0032, Pg. 3 ¶ 0046 - Pg. 4 ¶ 0052, Pg. 11 ¶ 0119, Pg. 12 ¶ 0124 - 0126 and 0128) including a database with data relating to a normative digital image, (Katz et al., Figs. 2 - 4, Pg. 3 ¶ 0046 - Pg. 4 ¶ 0052, Pg. 12 ¶ 0124 - 0126 and 0128) said comparison module being configured for performing a comparison between the digital basic image and the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi U.S. Patent No. 2007/0262983 A1; which is directed towards systems and methods for generating combined image data representing a volumetric image of a subject and a color textured external surface of the subject, wherein the volumetric image of the subject comprises data of an interior space of the subject. 
Crampton U.S. Patent No. 6,611,617; which is directed towards a scanning apparatus and method for generating computer models of three-dimensional objects wherein the three-dimensional objects are mounted on a turntable and rotated about an axis during scanning.
Shpunt et al. U.S. Publication No. 2017/0011524 A1; which is directed towards devices and methods for generating a three-dimensional map of an object wherein pattern-based depth data determined from a pattern light projection sensing system is combined with stereoscopic depth data determined from a stereoscopic sensing system to generate the three-dimensional depth map of the object and wherein the combining the pattern-based depth data with the stereoscopic depth data includes selecting depth data responsive to confidence measures associated with each of the pattern-based depth data and the stereoscopic depth data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667